Citation Nr: 0622173	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  02-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel









INTRODUCTION

The veteran served on active military duty from December 1958 
to November 1960.  In addition, he had subsequent service in 
the Reserves through October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California.  In that decision, the RO denied the 
issue of entitlement to service connection for residuals of 
dental trauma.  

In a statement received at the RO in September 2005, the 
veteran raised additional issues, including claims for 
service connection for residuals of a broken "little 
finger" of the left hand, a left foot/ankle disability, and 
hearing loss.  These issues, which are not inextricably 
intertwined with the current appeal, have not been 
adjudicated.  Consequently, they are referred to the RO for 
appropriate action.  


FINDING OF FACT

It is not shown that the veteran sustained dental trauma in 
active duty or in service in the Reserves that resulted in 
the loss of teeth.  


CONCLUSION OF LAW

Residuals of dental trauma (to include missing teeth #s 6, 8, 
9, & 10) were not incurred in, or aggravated by, service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.381 
(2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In October 2001 in the present case, the veteran filed his 
claim for service connection for a dental condition.  
Approximately two months later in December 2001, the RO 
furnished the veteran a letter which informed him of the type 
of evidence necessary to support this issue.  The December 
2001 letter also notified the veteran that the RO would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this claim but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letter informed the veteran of his 
opportunity to submit "any additional information or 
evidence that . . . [he] want[ed] . . . [the RO] to try to 
get for . . . [him]."  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the veteran has not received 
notice of the type of evidence necessary to establish the 
degrees of disability (element #4) and the effective dates of 
disability (element #5).  See Dingess/Hartman, 19 Vet. App. 
at 488.  However, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision of the 
service connection claim on appeal.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As will be discussed below, the 
Board finds that the evidence of record does not support the 
grant of service connection for a dental condition.  In light 
of the denial of this issue, no ratings, or effective dates, 
of the disorder will be assigned.  Thus, there can be no 
possibility of any prejudice to the veteran.  In any event, 
as the Board will also discuss in the following decision, 
treatment for replaceable missing teeth may be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  See 38 C.F.R. 
§ 3.381.  

Additionally, the Court has held that VCAA notice should be 
provided to a claimant before the initial unfavorable 
decision on the claim by the agency of original jurisdiction 
(AOJ).  Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 
2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  In the 
present case, the December 2001 letter was furnished to the 
veteran prior the agency's initial denial of the issue of 
entitlement to service connection for residuals of dental 
trauma in June 2002.  As such, the timing requirement of VCAA 
notification was met with respect to this claim.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the claim for 
service connection for residuals of dental trauma.  All 
relevant post-service treatment records adequately identified 
by the veteran have been obtained and associated with his 
claims folder.  

Throughout the current appeal, the veteran has asserted that 
he sustained dental trauma in 1961 or 1962 during his reserve 
service.  Service medical records from the veteran's period 
of active military duty have been obtained and associated 
with his claims folder.  However, the only service medical 
records from the veteran's subsequent reserve service which 
are available and which have been associated with his claims 
folder are medical statements signed by him in August 1961 
and July 1962.  Additional service medical records are 
unavailable.  

The Court has held that, in cases involving missing or 
unavailable service medical records, VA is under a heightened 
duty to assist the veteran with respect to the processing of 
his claim.  VA's heightened duty consists of "consider[ing] 
the applicability of the benefit of the doubt rule, . . . 
assist[ing] the claimant in developing the claim, and . . . 
explain[ing] its decision when the veteran's medical records 
have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
In the present case, the RO has made repeated attempts to 
obtain the service medical records from the veteran's period 
of reserve duty.  According to a November 2004 memorandum, 
however, the RO has determined that all efforts to obtain 
additional service medical records were exhausted and that 
further attempts would be futile.  In a supplemental 
statement of the case issued in the same month, the RO 
informed the veteran of the results of its exhaustive efforts 
to procure additional service medical records from his period 
of reserve service.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claim for service connection for 
residuals of dental trauma.  Under the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other evidence 
which has not been obtained.  Consequently, the Board will 
proceed to adjudicate the issue of entitlement to service 
connection for residuals of dental trauma, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  38 C.F.R. § 3.381 (2005).  
When applicable, a determination will be made as to whether 
dental conditions are due to a combat wound or other service 
trauma, or whether the veteran was interned as a prisoner of 
war (POW).  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA dental treatment for the 
condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

Applicable law and regulations provide that the following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) 3rd molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(e).  Legal 
authority provides that various categories of eligibility for 
VA outpatient dental treatment, such as: veterans having a 
compensable service-connected dental condition (Class I 
eligibility); one-time treatment for veterans having a 
noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); and those who were detained as a POW (Class 
II(b) and Class II(c) eligibility), etc. 38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

The Board notes that the veteran's contentions and the facts 
demonstrate that he would not be entitled to service 
connection or treatment under the following of the possible 
classes of eligibility.  There could be no eligibility for 
Class I dental care since he is not shown to have a service-
connected compensable dental condition. (See 38 C.F.R. § 
4.150).  He also does not allege, and the evidence does not 
otherwise suggest, that he applied for dental treatment 
within a year of his release from active duty, so there could 
be no eligibility for one- time Class II treatment for any 
service-connected noncompensable dental condition.  He also 
was not a POW, which could otherwise provide a basis of 
entitlement under Classes II(b) and II(c). Other classes 
discussed under 38 C.F.R. § 17.161 are also not for 
application in the instant case.

The veteran may be considered for eligibility for outpatient 
dental treatment under Class II(a), pertaining to veterans 
having a service-connected noncompensable dental condition or 
disability resulting from combat wounds or service trauma.  

Throughout the current appeal, the veteran has asserted that, 
in 1961 or 1962 during his reserve service, he was running 
down a hill while carrying an M-1 rifle.  He fell, and the 
"butt" of the rifle hit his front teeth.  The veteran 
maintains that this injury fractured two of his front teeth 
and necessitated gum surgery to take out the roots of the two 
teeth.  In the substantive appeal which was received at the 
RO in November 2002, the veteran described the two front 
teeth that were purportedly fractured in the in-service 
accident as his "left central . . . [and] left lateral" 
teeth.  

Service medical records from the veteran's period of active 
military duty are negative for any findings of a traumatic 
dental injury.  Service dental records show that in April 
1960 tooth #6 was observed to be in extreme buccoversion and 
was extracted.  Tooth #29 was extracted in July 1960.  In 
neither case was any dental trauma noted, nor is it contended 
that any such trauma occurred during the veteran's period of 
active duty.

The service medical records from the veteran's reserve 
service which are available are negative for any findings of 
a traumatic dental injury.  Specifically, in statement dated 
on August 1, 1961, the veteran noted that, "[t]o the best of 
. . . [his] knowledge and belief, . . . [he] had no physical 
defects or conditions, except as noted below, which would 
preclude the performance of military duty[:]  flat feet [and 
a] bad knee."  On August 19, 1961, the veteran acknowledged 
that, "[d]uring . . . [his] tour of duty from Aug 5[,] 1961 
to Aug 19[,] 1961 there ha[d] . . . been no change in . . . 
[his] physical condition and . . . [he was] not suffering any 
disability, defect, or illness which was not present at the 
beginning of such tour of duty."  Additionally, the veteran 
reiterated these statements for his period of reserve service 
from July 7, 1962 to July 21, 1962.  Hence, these statements, 
covering the period of August 1961 through July 1962 provide 
no indication of any pertinent injury or residuals thereof. 

A private medical record dated in 1977 indicates that the 
veteran's front teeth #s 4, 6, 8, 9, and 10 are missing.  
During that year, an impression was taken for a "partial."  
Subsequent private medical records dated through 1987 reflect 
periodic repairs, and replacements, of the veteran's upper 
"partial."  No history or other indication of dental trauma 
during service was noted.  In a statement received at the RO 
in March 2002, the veteran's private dentist explained that 
he had last seen the veteran in August 2000, when X-rays were 
taken but no treatment was rendered.  

Clearly, available service medical records do not confirm the 
veteran's reported episode of trauma to his front teeth in 
1961 or 1962.  Although a private medical record dated in 
1977 indicates that several of the veteran's front teeth were 
missing, the claims folder contains absolutely no competent 
evidence associating these missing teeth to in-service 
trauma.  

VA regulations specifically prohibit service connection for 
purposes of compensation where the disability involves 
replaceable missing teeth.  38 C.F.R. § 3.381 (2005).  
Moreover, in view of the lack of competent evidence 
associating the veteran's missing front teeth with in-service 
trauma, service connection for residuals of dental trauma for 
treatment purposes must be denied.  Id.  


ORDER

Service connection for residuals of dental trauma is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


